COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 SUMMIT PLASTIC MOLDING II, INC.,                 §
                                                                  No. 08-10-00040-CV
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                               County Court at Law No. 6
 LILIA FLORES AND MARIA VALDEZ,                   §
                                                                of El Paso County, Texas
                   Appellees.                     §
                                                                    (TC# 2008-3159)
                                                  §

                                  MEMORANDUM OPINION

       We review this appeal on our own motion for determination of whether it should be

dismissed for want of prosecution. Finding Appellant failed to file a brief or a motion for extension

of time, we dismiss the appeal.

       Appellant filed notice of appeal on January 13, 2010, and the clerk’s record was filed on

January 22, 2010. Appellant’s brief was therefore due to be filed on February 21, 2010. See TEX .

R. APP . P. 38.6(a)(1). On February 3, 2010, Appellant notified the Court that the parties settled and

a motion to dismiss would be filed. However, Appellant has not filed a dismissal motion, a brief,

or a motion for extension of time. On March 10, 2010, the Clerk of the Court sent a letter notifying

Appellant that neither a brief nor a motion for extension of time in which to file the brief had been

filed and that the Court would dismiss the appeal for want of prosecution unless, within ten days of

the notice, Appellant responded showing grounds to continue the appeal. No response has been

received.

       We possess the authority to dismiss an appeal for want of prosecution when an appellant has

failed to file his brief in the time prescribed and has shown no grounds for continuing the appeal.
TEX . R. APP . P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex. App.–San

Antonio 1998, no pet.). Having given notice of our intent to do so, requesting a response, and failing

to receive any answer, we dismiss the appeal for want of prosecution pursuant to TEX . R. APP . P.

38.8(a)(1) and 42.3(c).

                                               GUADALUPE RIVERA, Justice

April 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.